Case 2:21-cv-00199-JRS-DLP Document 1 Filed 04/30/21 Page 1 of 5 PageID #: 1




                                                                   FILED
                                                                  04/30/2021
                                                            U.S. DISTRICT COURT
                                                          SOUTHERN DISTRICT OF INDIANA
                                                             Roger A.G. Sharpe, Clerk



                                                  2:21-cv-00199-JRS-DLP
Case 2:21-cv-00199-JRS-DLP Document 1 Filed 04/30/21 Page 2 of 5 PageID #: 2
Case 2:21-cv-00199-JRS-DLP Document 1 Filed 04/30/21 Page 3 of 5 PageID #: 3
Case 2:21-cv-00199-JRS-DLP Document 1 Filed 04/30/21 Page 4 of 5 PageID #: 4
Case 2:21-cv-00199-JRS-DLP Document 1 Filed 04/30/21 Page 5 of 5 PageID #: 5
